DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-24 are pending and presented for examination. Claims 1-13 were elected without traverse in the response dated 15 January 2021 which is acknowledged and entered. As such, claims 14-24 are withdrawn by the Examiner as they were non-elected. As such, this restriction requirement is made FINAL.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN1969899 to Yu et al. (hereinafter, “Yu at __”).
Regarding claims 1, 2, 4 and 7, Yu discloses a single-phase (all in solution so as such liquid, Yu at [0097]) composition (While the claim requires “for preparing a graphene-based compound”, this is considered intended use and as such is not given patentable weight, see MPEP 2111.02) comprising:
Hydrocarbyl amine (stearylamine (octadecylamine), [0095]), a hydroxyl-group containing carbon source (cholesterol, Id., or polysaccharides, Id.), and an acid (organic or phosphoric acid, Id.).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO9205152 to Reitz et al. (hereinafter, “Reitz at __”).
Regarding claim 1-7, Reitz discloses a single-phase composition (while the claim requires “for preparing a graphene-based compound”, this is intended use as discussed supra, or for 7 as GQD production is intended use too, the claim is rejected for the same reasons) comprising:
A hydrocarbyl amine (n-butyl amine, Reitz at “Example 13”), a hydroxyl group-containing carbon source (5-keto-D-glucose), an organic acid (acetic acid), and methanol (a hydrocarbyl alcohol-based solvent), reacted at a pH of 5-7 (7:6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN106410146 to He et al. (hereinafter, “He at __”).
Regarding claims 1-4 and 7, He discloses a single-phase composition (while the claim requires “for preparing a graphene-based (or GQD for 7) compound”, this is intended use as discussed supra) comprising:
A hydrocarbyl amine (dodecylamine), a OH-containing carbon source (glucose), and an acid (citric acid, He at para. 822 which recites that the structural directing agent can be “one or more of” and as such one of ordinary skill in the art would find all usable together as a composition which does not impart patentability (See MPEP 2144.06)).

Claims 1-5, 7, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Facile synthesis and photoluminescence mechanism of graphene quantum dots” to Yang et al. (cited & provided by applicants, hereinafter, “Yang at __”) in view of “One-Step Synthesis of Highly Luminescent Carbon Dots in Noncoordinating Solvents” to Wang et al. (hereinafter, “Wang at __”).
Regarding claims 8, 10 and 13, Yang discloses a method of making GQDs comprising:
Preparing a mixture of hydroxyl-containing carbon source (glucose), and an acid (sulfuric acid; Yang at 244306-1 R col to 244306-2 L col); and heating such to 200 C.
However, Yang does not expressly mention addition of a hydrocarbyl amine.
Wang in a method of forming carbon dots (a similar product to GQDs) using citric acid (an organic acid) and a non-coordinating solvent (Wang at 4528 R col) addition of hexadecylamine (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Yang in view of the HDA addition of Wang. The teaching or suggested motivation in doing so being formation of passivated surface thusly claims 1-5 and 7.
As to claim 11, dispersing in ethanol for QY testing is performed (4529 R col).
Regarding claim 12, cooling to room temperature (which is less than the melting point for HDA which is ~45-53 C) is an obvious expedient for material handling, studying, and usage.

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 9, none of the cited prior art either alone or in combination for a method of making graphene using a hydrocarbyl amine, acid, and OH-containing carbon source, usage of a hydrocarbyl alcohol as a solvent. Wang is the closest piece of prior art and it uses a non-coordinating solvent, ODE which is not a hydrocarbyl alcohol-based solvent. Reitz is also a close piece of prior art but it does not disclose graphene production and there is no rationale to utilize such in the method of Yang.

Conclusion
Claims 1-8 and 10-13 are rejected and claim 9 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796